Cheves, J.
delivered the opinion of the Court.
The letter contains, in substance, a very uneT1^003! acknowledgment of an agreement to dis-the bail, and, in execution of this agreement, the letter is addressed to the plaintiff’s attorney, to grant the discharge. Very slight circumstances will often discharge bail. If the plaintiff take a confession of judgment, and give time to the defendant; without giving notice to * the bail, it will discharge the bail. (15 East, 618, Thomas vs. Young.)
It has been contended that bail cannot be released but by an instrument under seal; but this argument has been supported by no authority. I believe none can be found, and I think it is as little founded on principles of authority. The Court is unanimously and clearly of opinion, the bail was released, and that a new trial ought to be granted.